Citation Nr: 0200355	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  98-06 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than August 28, 
1996, for a 70 percent disability rating for a right brachial 
plexus injury, pursuant to 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 2001).


REPRESENTATION

Appellant represented by:	Mitchel D. Cohen, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and W. M. 


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1958 to March 
1963.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of an April 1997 rating decision 
rendered by the St. Petersburg, Florida, Regional Office (RO) 
of the Department of Veterans Affairs (VA) wherein 
entitlement to compensation due to disability arising from 
hospitalization at a VA facility for a right brachial plexus 
injury was granted with a 10 percent disability evaluation 
effective February 20, 1997.  By means of a November 1997 
rating action, the disability evaluation was increased to 70 
percent disabling with an effective date of August 28, 1996.  
The veteran appealed the assignment of this effective date.  

In October 1999, the Board issued a decision denying an 
earlier effective date.  Pursuant to a March 2001 Appellee's 
Unopposed Motion for Remand and to Stay Proceedings, the 
Court issued a March 2001 Order, vacating the October 1999 
Board decision and remanding the case to the Board for 
readjudication.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  In December 1994, the veteran underwent surgery at the 
Miami, Florida, VA Medical Center (VAMC).  The evidence 
indicates that the veteran sustained a right brachial plexus 
injury as a result.

3.  On August 28, 1996, the veteran filed a claim of 
entitlement to compensation for a right neck injury 
disability under the provisions of 38 U.S.C.A. § 1151.

4.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a right brachial plexus injury was 
granted by VA rating action in April 1997 with assignment of 
a 10 percent disability rating, effective date of February 
20, 1997.  

5.  Ultimately, an award of a 70 percent disability rating 
for a right brachial plexus injury under the provisions of 
38 U.S.C.A. § 1151 was granted by the RO effective from 
August 28, 1996, the date of receipt of the claim.

6.  A claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a right brachial plexus 
injury was not received within one year following the 
December 1994 surgery (the date injury or aggravation was 
suffered), and neither a formal or informal claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 was 
filed prior to August 28, 1996.  


CONCLUSION OF LAW

The criteria for assignment of an effective earlier than 
August 28, 1996 for the award of 38 U.S.C.A. § 1151 benefits 
for a right brachial plexus injury are not met.  38 U.S.C.A. 
§§ 1151, 5107, 5110 (West 1991 & Supp. 2001); 38 C.F.R. 
§§  3.154, 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) and VA 
implementing regulations on this claim.  38 U.S.C.A. §§ 5100-
5107 (West Supp. 2001); 66 Fed Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended as 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  See also, McQueen v. 
Principi, No. 96-403 (U.S. Vet. App. Mar. 13, 2001) (per 
curiam).  The law provides that VA has a duty to assist 
veterans and other claimants in developing their claims for 
VA benefits.  The Board notes that the veteran's application 
is complete.  

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)."  
38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(c)).  Thus, VA is 
required to obtain all pertinent VA treatment records.  In 
the present case, VA treatment and examination reports have 
been received.  In addition, VA has a duty to assist the 
veteran in obtaining relevant treatment records referenced by 
the veteran.  However, the evidence does not show that the 
veteran has referenced the existence of any relevant medical 
evidence that has not been associated with the claims folder.  
As VA has secured all medical records that the veteran has 
identified pertinent to his claim, VA's duty to assist the 
claimant in this regard is satisfied.  

The veteran has been advised of the evidence that would be 
necessary for him to substantiate his claim, by means of the 
various developmental letters from the RO, as well as 
statements of the case and supplemental statements of the 
case that have been issued during the appellate process.  See 
38 U.S.C. § 5103(a); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)). 

The RO has completed all development of this claim that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefit sought, what the VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
veteran's claim for a waiver of overpayment, have been 
satisfied, and that returning the case to the RO to consider 
the requirements of VCAA would serve no useful purpose, but 
would needlessly delay appellate review.  There is no 
reasonable possibility that readjudication of the claim by 
the RO would produce a different result.

Having determined that the requirements of the VCAA and its 
implementing regulations have been complied with, the Board's 
attention is directed to the merits of the veteran's claim 
for an earlier effective date.  

I.  Procedural Background

By means of an April 1997 rating decision, the RO granted 
compensation under 38 U.S.C.A. § 1151 and assigned a 10 
percent disability rating as the evidence showed that the 
veteran's right brachial plexus disability was caused by his 
December 1994 surgery at the VAMC in Miami.  The RO assigned 
an effective date of February 20, 1997, the date of receipt 
of his claim.  The veteran appealed this decision.  The RO, 
by means of a November 1997 rating decision, increased the 
disability evaluation to 70 percent.  Additionally, the RO 
granted an effective date of August 28, 1996 as the RO 
determined that the previous effective date assigned was 
clearly and unmistakably erroneous.  The RO determined that 
the veteran submitted a claim for compensation through an 
August 28, 1996 communication.  

II.  Evidentiary Background

The veteran underwent surgery at the Miami, Florida, VA 
Medical Center (VAMC) on December 19, 1994.  A direct 
laryngoscopy with biopsy, esophagoscopy, tracheostomy, 
laryngectomy, and right lateral neck dissection were 
performed.  In January 1995, he underwent follow-up radiation 
treatment.

Subsequent VA outpatient treatment records from May 1995 
indicate that he sought treatment, inter alia, for right 
shoulder and neck pain.  Similarly, a September 1995 report 
from the West Palm Beach, Florida, VAMC, notes that 
electrical evidence indicated a right brachial plexus injury.  

In March 1996, the veteran was seen by a VA neurologist.  The 
examiner noted that the veteran had a lesion to the left 
radial sensory nerve on the left upper extremity secondary to 
handcuffs and a brachial plexus lesion in the location of the 
upper trunk on the right side.  The examiner opined that this 
was a combination of a traction injury and possibly 
radiation.  

On August 28, 1996, the veteran filed a claim for disability 
compensation under § 1151 by means of a VA Form 21-4138 
received by the RO on August 28, 1996, wherein he sought 
compensation for "cut nerves in neck during surgery" at the 
Miami, VAMC.   

A VA examination report of March 1997 notes that the veteran 
experienced weakness in his right shoulder and upper arm, 
possibly secondary to inadvertent right brachial plexus 
injury associated with the radical dissection in 1994.  

III.  Analysis

As stated above, the veteran contends that an earlier 
effective date should be granted.  Specifically, he contends 
that the effective date should be the date of his surgery in 
December 1994.  After a review of the record, the Board finds 
that his contentions are not supported by the evidence, and 
that assignment of an effective date earlier than August 28, 
1996, is not appropriate.  

In pertinent part, 38 U.S.C.A. § 1151 provides that when 
there is no willful misconduct by a veteran, additional 
disability resulting from VA hospitalization, medical or 
surgical treatment causing injury, or aggravation thereof, 
shall be compensated as if service connected.

Applicable regulations provide that, generally, the effective 
date of an award of compensation based on an original claim, 
a claim reopened after a final disallowance or a claim for 
increase shall be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400 (2001).  The effective date of compensation for 
disability due to VA hospital, medical or surgical treatment 
(such as claims brought under the provisions of 38 U.S.C.A. § 
1151) shall be the date injury or aggravation was suffered, 
if the claim was received within one year after that date; 
otherwise, the effective date shall be the date of receipt of 
the claim. 38 C.F.R. §§ 3.400, 3.800(i).

The Board notes that, in addition to filing a formal claim 
for compensation, any statement in a communication showing an 
intent to file a claim for disability or for death benefits 
resulting from the pursuit of a course of vocational 
rehabilitation, hospitalization, medical, or surgical 
treatment, or examination under VA laws may be accepted as a 
claim.  38 U.S.C.A. § 1151 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.154 (2001).  

Under 38 C.F.R. § 3.155(a), any communication or action, 
indicating an intent to apply for VA benefits from a 
claimant, his duly authorized representative, a Member of 
Congress or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Id.

Under 38 C.F.R. § 3.157(a), a report of examination or 
hospitalization will be accepted as an informal claim for 
benefits, if the report relates to a disability which may 
establish entitlement.  However, while an examination or 
hospitalization records may be considered an informal claim, 
there must first be a prior allowance or disallowance of a 
former claim.  38 C.F.R. § 3.157(b) (2001).

To reiterate, in this case, the medical evidence shows that 
the veteran was hospitalized by the VA in December 1994 at 
which time he underwent a direct laryngoscopy with biopsy, 
esophagoscopy, tracheostomy, laryngectomy, and right lateral 
neck dissection.  In January 1995, he received follow-up 
radiation treatment.  However, a claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for disability 
resulting from his 1994 surgery was not filed until August 
28, 1996, more than a year and a half following the VA 
treatment which resulted in the veteran's right brachial 
plexus injury.  As this August 1996 statement shows an intent 
to file for disability benefits resulting from VA surgical 
treatment, it may be accepted as a claim under VA laws.  See 
38 C.F.R. § 3.154.  Therefore, under the provisions of 38 
C.F.R. § 3.400(i), the effective date of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 is 
August 28, 1996, the date of receipt of the claim, which is 
the effective date which is currently assigned by the RO.

There is no evidence which reflects that a formal claim for 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 was filed prior to August 28, 1996, and the 
veteran does not so contend.  The crux of the veteran's 
contentions is that VA treatment within a year following his 
surgery constitutes an informal claim for § 1151 benefits.  
Accordingly, the Board is required to evaluate the evidence 
to determine whether an informal claim for compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 was filed 
prior to August 1996.  See Servello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992).  

To reiterate, under 38 C.F.R. § 3.155(a), an informal claim 
consists of any communication or action, indicating an intent 
to apply for one or more benefits under the laws administered 
by VA from a claimant.  Such informal claim must identify the 
benefit sought.  

There is no evidence in the record, prior to the formal claim 
received by the RO on August 28, 1996, that indicates any 
intent on the part of the veteran to apply for benefits or in 
any way specifically identifies "the benefit sought," 
(i.e., compensation under the provisions of 38 U.S.C.A. § 
1151), as required by § 3.155(a).  See Dunson v. Brown, 4 
Vet. App. 327 (1993).  In Brannon v. West, 12 Vet. App. 32 
(1998), the Court observed that while the Board must 
interpret an appellant's submissions broadly, the Board is 
not required to conjure up issues that were not raised by the 
appellant.  The Court has held that an appellant must have 
asserted the claim expressly or impliedly.  See Isenbart v. 
Brown, 7 Vet. App. 537, 540-41 (1995).  Thus, the Board is 
unable to identify an statement or other evidence prior to 
August 28, 1996, the currently assigned effective date, which 
meets the regulatory requirements of an informal claim for 
benefits under the provisions of 38 C.F.R. § 3.155.  
Moreover, the veteran has identified none.

The veteran's argument that the report of a September 1995 VA 
examination at a VA medical facility raised an informal claim 
under 38 C.F.R. § 3.157 is misplaced. Under 38 C.F.R. § 
3.157(a), a report of examination or hospitalization may be 
accepted as an informal claim for benefits if it meets the 
requirements of 38 C.F.R. § 3.157(b).  Section 3.157(b) 
clarifies that this provision is applicable only after a 
formal claim for pension or compensation has been allowed or 
a formal claim for compensation disallowed for the reason 
that the service-connected disability is not compensable in 
degree.  Because a formal claim for § 1151 compensation had 
not been allowed, disallowed, or even filed, prior to the 
1995 medical record, this record may not be accepted as an 
informal claim under 38 C.F.R. § 3.157.  See Crawford v. 
Brown, 5 Vet. App. 33, 35-6 (1993); Dunson v. Brown, 4 Vet. 
App. 327, 329-330 (1993).  In the present case, there was no 
allowance or disallowance of a claim for § 1151 compensation 
prior to the April 1997 rating decision in which the RO 
awarded § 1151 connection for a right brachial plexus injury.  
Accordingly, the September 1995 medical report and treatment 
records dated prior to August 28, 1996, do not constitute 
informal claims under the provisions of 38 C.F.R. § 3.157, as 
the provisions of 38 C.F.R. § 3.157 apply only to claims for 
increase or to reopen claims which have been previously 
denied.

In essence, the veteran appears to be contending that because 
he has problems associated with a right brachial plexus 
injury since the December 1994 VA surgery, he should be 
compensated therefor from that date.  To some extent, it 
appears that the veteran is raising what amounts to a theory 
of relief couched in equity.  However, the Board is bound by 
the law in such matters and is without authority to grant 
benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 
7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The 
Board further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by 
Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 
432-33 (1992) (citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990).

Based on the discussion above, as the evidence does not show 
that a claim was received within one year of the date of 
injury, the Board must conclude that the preponderance of the 
evidence is against a finding that an effective date earlier 
than August 28, 1996 for the award of compensation for a 
right brachial plexus injury under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.400(i) (2001). 



ORDER

An effective date earlier than August 28, 1996 for the grant 
of benefits under 38 U.S.C.A. § 1151 for a right brachial 
plexus injury is denied.  



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals



 

